 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                           FILED
                                                                                                                 SEP 13 2019
                                        UNITED STATES DISTRICT CO
                                          SOUTHERN DISTRICT OF CALIFORNIA                                  CLERK US DISTRICTCOl:10·1
                                                                                                       SOUTHERN DISTRICT OF CA:.:c .W,\J/A
                                                                                                       BY                        ,.,, · TY
              UNITED STATES OF AMERICA                               JUDGMENT IN A C
                                   V.                                (For Offenses Committed On or After November l, 1987)
            ANDRE ANTHONY FRANKLIN (2)
                  aka Tommy Martin                                     Case Number:          3:18-CR-04187-WQH

                                                                    Anthony Edward Colombo, Jr, CJA
                                                                    Defendant's Attorney
 USM Number                        72023-298
 • -
THE DEFENDANT:
D pleaded guilty to count(s)
 1Zi was found guilty on count(s)         Four (4) of the Information
      after a plea ofnot gnilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                    Count
18:2422(b); 18:2428(b), 1594(d) - Attempted Enticement of a Minor; Criminal Forfeiture                                     4



     The defendant is sentenced as provided in pages 2 through                6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
IZI The defendant has been found not guilty on count(s)             One (1) of the Information
D     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                            dismissed on the motion of the United States.

IZI   Assessment: $100.00 imposed.


IZI   NTA Assessment*: $5,000 waived.
      The Court finds the defendant indigent
      *Jnstice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                  IZI Forfeiture pursuant to order filed          9/12/2019                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON.       ~LU-UVJ      Q.     YES
                                                                   UNITED STATES DISTRICT mDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ANDRE ANTHONY FRANKLIN (2)                                                Judgment - Page 2 of 6
CASE NUMBER:              3:18-CR-04187-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 One Hundred Twenty (120) months as to count 4.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
          1. Designated to a facility in the Western Region.




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ AM.                            on
                                                                   -------------------
       •    as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                3:18-CR-04187-WQH
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               ANDRE ANTHONY FRANKLIN (2)                                                    Judgment - Page 3 of 6
     CASE NUMBER:             3:18-CR-04187-WQH

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Ten (10) years.

                                               MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   t:8:IThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    t:8:IThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:18-CR-04187-WQH
                                                                                                                                     •
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  ANDRE ANTHONY FRANKLIN (2)                                                              Judgment - Page 4 of 6
  CASE NUMBER:                3: 18-CR-04187-WQH

                                       STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:18-CR-04187-WQH
                                                                                                                                               ,.
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            ANDRE ANTHONY FRANKLIN (2)                                             Judgment - Page 5 of 6
CASE NUMBER:          3:18-CR-04187-WQH

                               SPECIAL CONDITIONS OF SUPERVISION


   I. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   2. Resolve all outstanding warrants within 60 days.

   3. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
      other electronic communications or data storage devices or media, and effects to search at any time, with
      or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
      a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
      discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may
      be grounds for revocation; you must warn any other residents that the premises may be subject to searches
      pursuant to this condition.

   4. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
      can communicate data via modem, dedicated connections or cellular networks, and their peripheral
      equipment, without prior approval by the court or probation officer, all of which are subject to search
      and seizure. The offender must consent to installation of monitoring software and/or hardware on any
      computer or computer-related devices owned or controlled by the offender that will enable the probation
      officer to monitor all computer use and cellular data. The offender must pay for the cost of installation
      of the computer software. This condition only covers computers, or computer-related devices which
      could be used to facilitate communication with minors.

  5. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
     are imposed by the court.

  6. Not knowingly associate with, or have any contact with any known sex offenders unless in an approved
     treatment and/or counseling setting.

  7. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
     unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
     nature of offense and conviction, with the exception of the offender's biological children, unless
     approved in advance by the probation officer.




                                                                                          3:18-CR-04187-WQH
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:              ANDRE ANTHONY FRANKLIN (2)                                            Judgment - Page 6 of 6
 CASE NUMBER:            3:18-CR-04187-WQH

     8. Complete a sex offender evaluation, which may include periodic psychological, physiological testing
        (limited to polygraph), and completion of a visual reaction time (VRT) assessment, at the direction of
        the court or probation officer. If deemed necessary by the treatment provider, the offender must
        participate and successfully complete an approved state-certified sex offender treatment program,
        including compliance with treatment requirements of the program. The Court authorizes the release of
        the presentence report, and available psychological evaluations to the treatment provider, as approved by
        the probation officer. The offender will allow reciprocal release of information between the probation
        officer and the treatment provider. The offender may also be required to contribute to the costs of
        services rendered in an amount to be determined by the probation officer, based on ability to pay.
        Polygraph examinations may be used following completion of the formal treatment program as directed
        by the probation officer in order to monitor adherence to the goals and objectives of treatment and as a
        part of the containment model.

     9. Not accept or commence employment or volunteer activity without prior approval of the probation
        officer, and employment should be subject to continuous review and assessment by the probation
        officer.

     I 0. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
          swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
          frequented by persons under the age of 18, without prior approval of the probation officer.

     11. Reside in a residence approved in advance by the probation officer, and any changes in residence must
         be pre-approved by the probation officer.

     12. Provide complete disclosure of personal and business financial records to the probation officer as
         requested.

     13. Not knowingly associate with prostitutes or pimps and/or loiter in areas frequented by those engaged in
         prostitution. Must not associate with any person who you know, or who a probation officer or other law
         enforcement officer informs you is a prostitute or pimp and/or loiter in areas frequented by those
         engaged in prostitution, unless given permission by the probation officer.

II




                                                                                           3:18-CR-04187-WQH
